
	
		II
		Calendar No. 804
		110th CONGRESS
		2d Session
		S. 2804
		[Report No. 110–372]
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To adjust the boundary of the Everglades National Park,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Everglades National Park Boundary
			 Adjustment Act of 2008.
		2.FindingsCongress finds that—
			(1)the Tarpon Basin
			 property proposed for acquisition by the Secretary (acting through the Director
			 of the National Park Service) contains habitat for—
				(A)the wood stork and
			 the West Indian manatee, each of which is listed as an endangered species under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
				(B)the roseate
			 spoonbill and the white-crowned pigeon, each of which is listed as a threatened
			 species by the Florida Game and Fresh Water Fish Commission;
				(2)the Tarpon Basin
			 property also includes approximately 10 acres of subtropical hardwood hammock,
			 a habitat found only in South Florida and the Florida Keys;
			(3)more than 70
			 percent of the hardwood hammock in South Key Largo has been lost to
			 development; and
			(4)vessel owners
			 often anchor the vessels of the owners in a saltwater pond—
				(A)that is located
			 within the Tarpon Basin property; and
				(B)to protect the
			 vessels from tropical storms and hurricanes.
				3.DefinitionsIn this Act:
			(1)Hurricane
			 HoleThe term Hurricane Hole means the saltwater
			 pond that—
				(A)is located east of
			 the Intracoastal Waterway as the Waterway passes through Dusenbury Creek;
			 and
				(B)has been used
			 historically to moor sailboats during tropical storms and hurricanes.
				(2)MapThe
			 term map means the map entitled Proposed Tarpon Basin
			 Boundary Revision and dated April 14, 2003.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Tarpon Basin
			 propertyThe term Tarpon Basin property means the
			 land that—
				(A)is comprised of
			 approximately 600 acres of land and water surrounding Tarpon Basin, as
			 generally depicted on the map; and
				(B)is located in
			 South Key Largo.
				4.Boundary
			 revision
			(a)Boundary
			 revisionThe boundary of the Everglades National Park is adjusted
			 to include the Tarpon Basin property.
			(b)Acquisition
			 authority
				(1)In
			 generalIn accordance with paragraph (2), the Secretary may
			 acquire, through a voluntary donation, sale, or exchange, any land or interest
			 in land that is located in the Tarpon Basin property.
				(2)Requirement
			 relating to salesWith respect to a sale to acquire any land or
			 interest in land under paragraph (1) that is located in the Tarpon Basin
			 property, the Secretary may only use donated or appropriated funds.
				(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)AdministrationThe
			 Secretary shall administer each land and water added to the Everglades National
			 Park by subsection (a), or through a voluntary donation, sale, or exchange
			 under subsection (b)—
				(1)as part of the
			 Everglades National Park; and
				(2)in accordance with
			 applicable laws (including regulations).
				5.Use of Hurricane
			 Hole
			(a)Authority to
			 issue permitsThe Secretary may issue a permit to any owner of a
			 sailing vessel who, before the date of enactment of this Act, had secured the
			 sailing vessel of the owner in Hurricane Hole to protect the sailing vessel
			 from a tropical storm or hurricane.
			(b)Eligibility
				(1)Evidence of
			 prior useTo be eligible to receive a permit under subsection
			 (a), an owner of a sailing vessel shall provide to the Secretary evidence that
			 the Secretary determines to be sufficient to establish that the owner of the
			 sailing vessel had, before the date of enactment of this Act, secured the
			 sailing vessel of the owner in Hurricane Hole to protect the vessel from a
			 tropical storm or hurricane.
				(2)Indemnity
			 requirementTo be eligible to receive a permit under subsection
			 (a), an owner of a sailing vessel shall agree to hold the United States
			 harmless, and to indemnify the United States from any claim or damage that may
			 arise from any activity conducted under the permit (including damage to the
			 sailing vessel that is the subject of the permit).
				(c)Conditions of
			 permit
				(1)Sailing
			 vesselsA permit issued under subsection (a) shall be valid only
			 for a sailing vessel.
				(2)TransferabilityA
			 permit issued under subsection (a) shall not be transferrable.
				(3)ExpirationA
			 permit issued under subsection (a) shall expire on the date of the death of the
			 holder of the permit.
				(d)Protection of
			 resources
				(1)Authority of
			 SecretaryThe Secretary may include in a permit issued under
			 subsection (a) any term or condition that the Secretary determines to be
			 necessary—
					(A)to protect the
			 resources of the Everglades National Park; and
					(B)to ensure the
			 safety of the public at the Everglades National Park.
					(2)BondTo
			 accomplish each goal described in paragraph (1), the Secretary may require each
			 holder of a permit issued under subsection (a) to post a bond.
				(e)FeesThe
			 Secretary may charge a fee to recover the cost of issuing, and monitoring the
			 compliance of, the permits under subsection (a).
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Everglades National Park Boundary
			 Adjustment Act of 2008.
		2.DefinitionsIn this Act:
			(1)Hurricane
			 HoleThe term Hurricane Hole means the natural
			 salt-water body of water within the Duesenbury Tracts of the eastern parcel of
			 the Tarpon Basin boundary adjustment and accessed by Duesenbury Creek.
			(2)MapThe
			 term map means the map entitled Proposed Tarpon Basin
			 Boundary Revision, numbered 160/80,012, and dated May 2008.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Tarpon Basin
			 propertyThe term Tarpon Basin property means land
			 that—
				(A)is comprised of
			 approximately 600 acres of land and water surrounding Hurricane Hole, as
			 generally depicted on the map; and
				(B)is located in South Key
			 Largo.
				3.Boundary
			 revision
			(a)Boundary
			 revisionThe boundary of the Everglades National Park is adjusted
			 to include the Tarpon Basin property.
			(b)Acquisition
			 authorityThe Secretary may acquire from willing sellers by
			 donation, purchase with donated or appropriated funds, or exchange, land,
			 water, or interests in land and water, within the area depicted on the map, to
			 be added to Everglades National Park.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)AdministrationLand
			 added to Everglades National Park by this section shall be administered as part
			 of Everglades National Park in accordance with applicable laws (including
			 regulations).
			4.Hurricane
			 HoleThe Secretary may allow
			 use of Hurricane Hole by sailing vessels during emergencies, subject to such
			 terms and conditions as the Secretary determines to be necessary.
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 16, 2008
		Reported with an amendment
	
